Name: Commission Regulation (EEC) No 1785/93 of 30 June 1993 on the operative events for the agricultural conversion rates used in the fibre sector
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  agricultural policy;  economic policy
 Date Published: nan

 Avis juridique important|31993R1785Commission Regulation (EEC) No 1785/93 of 30 June 1993 on the operative events for the agricultural conversion rates used in the fibre sector Official Journal L 163 , 06/07/1993 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 50 P. 0225 Swedish special edition: Chapter 3 Volume 50 P. 0225 COMMISSION REGULATION (EEC) No 1785/93 of 30 June 1993 on the operative events for the agricultural conversion rates used in the fibre sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), and in particular Article 6 (2) thereof,Whereas the aid introduced by Council Regulation (EEC) No 845/72 of 24 April 1972 laying down special measures to encourage silkworm rearing (2), as last amended by Regulation (EEC) No 2059/92 (3), is granted for boxes of eggs from which worms have successfully been reared; whereas, therefore, the event by which the economic objective has been attained can, on average, be deemed to have taken place on 1 August of each marketing year; whereas that date may therefore be taken as the operative event for the agricultural conversion rate applicable to aid for silkworms;Whereas Commission Regulation (EEC) No 876/75 of 3 April 1975 defining the event in which the aid in respect of flax and hemp and of silkworms becomes due and payable (4), Commission Regulation (EEC) No 1426/86 of 14 May 1986 determining the operative event for private storage aid for flax and hemp fibres (5) and Article 15 of Commission Regulation (EEC) No 1201/89 of 3 May 1989 laying down rules implementing the system of aid cotton (6), as last amended by Regulation (EEC) No 2328/92 (7), determine the operative events for the agricultural conversion rate on the basis of criteria and legal provisions which have been radically changed in the context of the new agrimonetary arrangements introduced by Regulation (EEC) No 3813/92; whereas Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (8) establishes operative events for the agricultural conversion rates, particularly those applicable to the amounts in question, on the basis of the new provisions;Whereas Article 10 (1) and (2) of Regulation (EEC) No 1068/93 provides for operative events for the minimum price and the aid for cotton to be those actually specified in Article 15 of Regulation (EEC) No 1201/89; whereas, however, it is appropriate to indicate the possibility of fixing the agricultural conversion rates for the aid in advance;Whereas Article 11 (1) of Regulation (EEC) No 1068/93 provides for the agricultural conversion rate valid at the beginning of the marketing year to be used for aid per hectare for flax and hemp; whereas Article 10 (3) of that Regulation provides that the operative event for private storage aid for flax and hemp fibres is to be the first day of the contract for each lot concerned; whereas, therefore, Regulations (EEC) No 876/75 and (EEC) No 1426/86 can be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp,HAS ADOPTED THIS REGULATION:Article 1 The operative event giving rules to entitlement to aid for silkworms shall be deemed to take place on 1 August of the marketing year concerned.Article 2 The following subparagraph is hereby added to Article 15 of Regulation (EEC) No 1201/89:'However, the agricultural conversion rate for the aid may be fixed in advance subject to conditions referred to in Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (*).(*) OJ No L 108, 1. 5. 1993, p. 106.`Article 3 Regulations (EEC) No 876/75 and (EEC) No 1426/86 are hereby repealed.Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from the 1993/94 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 387, 31. 12. 1992, p. 1.(2) OJ No L 100, 27. 4. 1972, p. 1.(3) OJ No L 215, 30. 7. 1992, p. 19.(4) OJ No L 84, 4. 4. 1975, p. 33.(5) OJ No L 129, 15. 5. 1986, p. 20.(6) OJ No L 123, 4. 5. 1989, p. 23.(7) OJ No L 223, 8. 8. 1992, p. 15.(8) OJ No L 108, 1. 5. 1993, p. 106.